878 F.2d 1444
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Andrew P. GENNINGER, Plaintiff-Appellant,v.The UNITED STATES, Defendant-Appellee.
No. 89-1301.
United States Court of Appeals, Federal Circuit.
May 10, 1989.

Before RICH, Circuit Judge, NICHOLS, Senior Circuit Judge, and ARCHER, Circuit Judge.
PER CURIAM.


1
This appeal is from the judgment and order of the United States Claims Court dated February 9, 1989, reconsideration denied February 27, 1989, dismissing appellant's complaint for want of jurisdiction and because it is barred by the statute of limitations, the claim being based on appellant's honorable discharge from the Marine Corps in 1951.  After full consideration of the briefs of the parties, the judgment is affirmed for the reasons stated in said order.